259 F.2d 180
104 U.S.App.D.C. 23
Lawrence S. OSBORNE, Appellant,v.UNITED STATES of America, Appellee.
No. 14412.
United States Court of Appeals,
District of Columbia Circuit.
Argued June 13, 1958.Decided July 31, 1958, Petition for Rehearing En Banc DeniedSept. 16, 1958.

Mr. Harry A. Poth, Jr., Washington, D.C.  (appointed by this court) for appellant.
Mr. Louis M. Kaplan, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Carl W. Belcher and Arthur J. McLaughlin, Asst. U.S. Attys., were on the brief, for appellee.
Before MADDEN,* Judge, United States Court of Claims, and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
On this appeal from a judgment ofconviction of possession of narcotics, not in the original stamped package1 and illegally imported,2 and of assaults on both a federal narcotics officer and a District of Columbia policeman in performance of their duties,3 counsel appointed by this court has ably and conscientiously presented the several questions worthy of consideration in determining whether the judgment should be reversed.  We have considered each of these questions but find no basis for granting a new trial.  The judgment accordingly is


2
Affirmed.



*
 Sitting by designation pursuant to the provisions of Sec. 291(a), Title 28 U.S.Code


1
 68A Stat. 550 (1954), as amended, 26 U.S.C. 4704(a) (Supp.  V, 1958)


2
 Stat. 614 (1909), as amended, 21 U.S.C.A. 174 (Supp.  V, 1958)


3
 18 U.S.C. 111 (1952); R.S.D.C. 432, as amended, D.C.Code 22-505 (Supp.  VI, 1958)